DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-40 and 43-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (Arch Neurol, 1996, 53(12), 1285-1291; abstract) in view of Haruta (US 2018/0036247) in further view of Van Gerven et al., (J. Allergy Clin. Immunol, 2017, 140(2), 437-446) and Martin et al (Journal of Pharmaceutical sciences, 1997, 86(7) 802-806; submitted with IDS)
Scope of prior art
	Gallagher teaches nasal administration of 2 and 3mg doses of dihydroergotamine (DHE) mesylate to human patients in a method of treating migraine headache (abstract). 
Ascertaining the difference
	Gallagher fails to teach a powdery pharmaceutical composition comprising DHE.
	Gallagher fails to teach measuring clinically significant changes to in nasal mucosa integrity and/or nasal irritation by mean VAS.
	Gallagher does not teach the claimed frequency of administration.
Secondary reference
	Haruta teaches powdery pharmaceutical compositions comprising DHE (paragraphs [0134] – [0168] and pharmacokinetic studies comparing the powdery composition to IM injection and nasal spray composition (paragraphs [0170] – [0179]; tables 3 and 4).  Haruta also teaches treatment of migraine headaches with and without aura, multiple daily administrations, and 0.1 – 10mg daily dose (paragraph [0009].  Huruta describes administration in two doses, one in each nostril (paragraph [0125]).
	Van Gerven teaches evaluation of nasal symptoms including nasal obstruction and itching using VAS.  (page 439, column 1, “Evaluation of Nasal symptoms”)
	Martin et al. teaches the advantage of powder formulations is their increased pharmaceutical and microbiological stability compared with liquids (page 806, Conclusion).  Martin is used here to provide additional motivation for selecting powder composition of Haruta over liquid composition of Gallagher.

Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant invention would have found it obvious to treat a migraine headache in a human by administering to said human a powdery composition comprising DHE mesylate.  Efficacy of DHE mesylate to treat migraines is established by Gallagher as evidenced by the results section of the reference.  Haruta provides motivation to modify the method of Gallagher by preparing the nasal composition as a powdery composition.  In figures 1A – 1F Haruta demonstrates a shorter time period to maximum DHE blood concentration of the powdery composition when compared to the nasal spray.  Haruta also Provide AUC data which suggests the powdery formulation have AUC0-15 min and AUC0-30 min that resemble that of an injection rather than the nasal spray.  Additionally, one skilled would have been motivated to use powder formulations Martin teaches increased pharmaceutical and microbiological stability of powders.
	Regarding 1mg – 6mg dose.  The claimed dose is within the dose suggested by Haruta (0.1 – 10mg) and the about 4mg dose recited in paragraph [0009].  It’s also within the 2 and 3mg dose administered by Gallagher.  Since the claimed dose has been suggested by the art, it would have been obvious to administered the suggested dose.
	Regarding claims 34-36, Haruta teaches multiple administrations/day (sequentially) and administration in two doses to two nostrils (successive).
	Regarding the time period between administrations (claims 40-51).  One skilled in the art would have found it obvious to determine the frequency of administration based on the needs of the patient and desired blood concentration of DHE.  Haruta teaches in paragraph [0009] multiple daily doses.  Haruta discloses a range of dosing intervals ranging from 1-8 daily doses.  While Haruta discloses multiple daily doses, Haruta fails to recite the frequency of administration of said doses.  One would have found it obvious to determine how often a unit dose is to be administered based on the severity of the headache a subject is experiencing after taking the initial dose.  Applicants can overcome this rejection by a showing of unexpected results derived from administration of doses within the specifically claimed time frame.
	Regarding claim 51 one would have found it obvious to deliver the composition using an art accepted method of delivering compositions.  The methods known in the art are recited in paragraph [0098] and one would have found it to select from the recited delivery devices.

	Regarding limitations directed to the method not causing clinically significant changes in nasal mucosa integrity and/or irritation:  In paragraph [00169] of the specification as filed on 7/20/20, applicants state “All dihydroergotamine mesylate intranasal powder adverse events were mild, transient and deemed not clinically relevant”.  Since art teaches administering the claimed active compound in the claimed powder nasal formulation at the claimed dose, the result of said administration will be the same as the result of administering the claimed composition.  Since the instant specification describes no clinically relevant adverse effects from administration of the claimed composition, it naturally follows that administration of the composition described in the art will also not produce clinically relevant adverse effects.

	Regarding VAS. One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to administer DHE mesylate as a powdery composition to a subject suffering from headache.  Such method is taught by Gallagher and Haruta.  One would have also found it obvious to assess nasal irritation resulting from such administration in order to determine whether nasal administration causes discomfort to the subject.  Van Gerven teaches that evaluation of nasal symptoms such as obstruction and itching can be performed using VAS scale.  It would have been obvious to one skilled in the art to employ VAS scale to assess discomfort to the subject because such evaluation is non-invasive and can easily be performed by the subject.  Van Gerven teaches VAS score of greater than 2 (on 1-10 scale = greater than 20 on 1-100 scale) is considered relevant.  This teaching is in line with limitation of claim 21 directed to VAS score of less than 20.  It would have been obvious to one skilled in the art to assess nasal discomfort at various time intervals following administration.  A skilled artisan would view assessment of nasal discomfort as any time period following administration of the composition as obvious and determination of the optimal time interval for assessment is within the realm of routine experimentation.

Reply to applicants’ remarks
	Applicants arguments have been considered and found not to be convincing.
	Argument 1 parts a) and b):
	Applicants have argued that the prior art fails to recite the limitation directed to the method not causing clinically significant changes in nasal mucosa integrity, nasal irritation or combination thereof.  In support of the argument applicants reference Gallagher at page 1289 noting that Gallagher reports that some of the patients experienced rhinitis, taste perversion or nausea.  However, Gallagher does not report these adverse effects to be clinically significant.  In fact, Gallagher reports the adverse effects to be mild to moderate in severity.  
The limitation of claim 21 directed to no clinically significant changes is not an unexpected result.  In fact, based on applicants’ disclosure, a finding of clinically significant changes would have been considered unexpected.  Specification at paragraph [00169] states: “All dihydroergotamine mesylate intranasal powder adverse events were mild, transient and deemed not clinically relevant.  No unexpected adverse events were reported” (emphasis added).  In addition, examination of table 7 (paragraph [00168]) reveals that administration of a nasal spray results in fewer adverse effects than administration of the inventive powder composition.  Comparing the % of subjects reporting nasal discomfort: 26.7%, 20% and 34% of patients reported nasal discomfort for doses of 1.3mg 2.6mg and 5.2mg (respectively).  While only 7.4% of subjects receiving nasal spray reported nasal discomfort.  In general, a smaller % of subjects reported adverse effects for the nasal spray than for powder composition.  
The rejection of record argues that it would have been obvious change a nasal spray of Gallagher for powder composition of Haruta in a method of treating a headache.  There is ample motivation provided by Haruta and by Martin to use the powder composition.  None report clinically significant adverse effects resulting from administration.  Applicants own data in the description suggests that there was no expectation of clinically significant adverse effects from a powder composition.  Since claims are directed to administration of a powder composition and the combination of applied art suggests administration of a powder composition, Examiner is maintaining the position that lack of clinically significant adverse effects does not represent an unexpected result and that the result flows naturally from practicing the method suggested by the art.
	Argument 1 part c)
	Applicants have argued that there is no motivation to combine the Haruta and Gallagher because the two compositions are in different forms, one is liquid and the other is powder.  This argument is not found persuasive.  The rejection above provides motivation and suggestion to modify the method of treatment of Gallagher by changing it from a liquid composition to a powder composition.  Haruta and Gallagher represent analogous art because they are both directed to nasal compositions comprising DHE.  In fact, Haruta compares nasal spray and iv DHE compositions to powder composition and in combination with Martin provides motivation to administer powder over spray.
	
Claim 40 parts a), b) and c).
With regards to claim 40, applicants have argued that the applied art fails to teach or suggest administration to a human subject of two or more doses sequentially by about 1 or 2 hours apart.  This argument is not found to be persuasive.  In part b) of the same argument applicants argue that Haruta discloses a range of dosing intervals ranging from 1-8 daily doses.  While Haruta discloses multiple daily doses, Haruta fails to recite the frequency of administration of said doses.  One would have found it obvious to determine how often a unit dose is to be administered based on the severity of the headache a subject is experiencing after taking the initial dose.  Applicants can overcome this rejection by a showing of unexpected results derived from administration of doses within the specifically claimed time frame.

Argument 2, rejection over Gallagher in view of Haruta and in further view of Van Gerven
The arguments directed to lack of teaching directed to clinically significant changes has already been addressed above.  
Applicants argue that Van Gerven fails to teach the compound and treatment of headaches.  Applicants are correct, Van Gerven is only relied upon for the teaching directed to evaluation of nasal discomfort using VAS scale.  Since claims comprise limitations directed to evaluating nasal discomfort using VAS scale, it was necessary for examiner to provide a teaching that such evaluation of nasal discomfort using VAS scale is a known technique.  Van Gerven provides the required teaching. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 and 43-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,785,532.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both claim sets are directed to delivery of a powdery composition comprising DHE mesylate in a method of treating headaches. While the ‘532 patent defines the composition by Tmax of 90 minutes or longer and the instant claims define the composition by VAS score of less than 20.  The methods are the same because they involve delivering the same composition to the same patient population.


Conclusion
Claims 21-40 and 43-54 are pending
Claims 21-40 and 43-54 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628